DETAILED CORRESPONDENCE
This office action is in response to communication filed on 30 April 2021.

Claims 1 – 10 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 30 April 2021, Applicant amended claims 1 and 9.  

Amendments to claims 1 and 9 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 10 are maintained.

Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that the claim as a whole integrates the judicial exception of an abstract idea into a practical application.  Examiner respectfully disagrees.  Estimating the probability of adoption of renewable assets by customers is absolutely an abstract idea because it falls firmly in the grouping of certain methods of organizing activity.  This is particularly identified as including managing personal behavior which the entirety of Applicant’s claims describe the pursuit of in determining a probability of whether a person’s behavior will include adopting certain desired behaviors as part of a statistical analysis.  Applicant argues that it is a practical application to improve the process of providing a roll-out plan for installing overhead lines based on predicted disruptions and outages caused by renewable assets based on a high spatial resolution estimate of renewable asset adoption.  Making roll-out plans through the management of resources is itself an abstract idea, not a practical application of it.  If there were come claim to actually implementing the plan, this might be a more effective argument, but the end result of these claims is merely plans or instructions to be provided to some other entity to carry out, which is not a claim to performing the actual implementation of plans.  Additionally, the improvement of a plan is merely an improvement to the abstract idea, not to any technology.  These are improvements to a business method, and not to a computer or computing technology, which would be an example of subject matter eligible claims.  No technology or technological process other than to state that the method is computer implemented and a processor is used to generate a weighted random realization.  That is a tenuous connection to technology at best, and it definitely is not a practical application of the abstract ideas.  Applicant goes on to argue that their claims are actually directed to use of renewable energy and predicting future distribution of energy sources based on likelihood of adoption of that energy.  They also state that claims describe managing risk of renewable energy sources.  Claims do now describe the intent of reducing a risk of load, but again, that would be the result of carrying out the implementation of the plans.  These claims only recite that plans are generated, not that they are implemented. Examiner does not have to break down all of the groupings that do not apply to the current rejection.  Practicing compact prosecution involves responding in a way that focuses on the claims at hand and what rejection applies to them, not repeating the groupings that Examiner does not feel applies to the instant claim language.  The use of OIP Techs to draw a comparison to court decisions of well-understood, routine, and conventional activity has no bearing on what category Examiner has indicated for the abstract idea.  OIP Techs is not identical in claim language to Applicant’s claims, nor does it need to be to draw that comparison as Examiner does in following the Guidance from January 2019 and October 2019.  Examiner has never stated that Applicant’s claims are directed toward a method of price optimization as in OIP Techs, as Applicant alleges.  As such, claims remain properly rejected under 35 U.S.C. 101 for being directed to the judicial exception of abstract ideas without significantly more.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. The independent claim recites obtaining a low-resolution estimate, selecting a sample of customers, implementing a statistical model, generating a weighted random realization, iteratively implementing the selecting the sample of customers, obtaining the high spatial resolution estimate from the weighted random realizations, predicting a distribution of renewable asset adoption in a location, predicting distributions of the network in the location based on the high spatial resolution estimate, predicting disruptions and outages caused by renewable assets based on predicted distribution of renewable asset adoption in a geographic location, and presenting a roll-out plan for installing overhead lines to be coupled to the network in the location based on the high spatial resolution estimation and predicted disruptions and outages. The dependent claims further define the abstract ideas of claim 1 by describing different types of inputs as part of the statistical model, various options for type of statistical model, determining a sample size and count of adopting customers, obtaining a second estimate with secondary set of calculations and values, and further basis for managing resources. This analysis of human behavior to determine the probability of adoption based on statistical methodology is a type of management of interactions between people, which is a method of organizing human activity.  Certain methods of organizing human activity including managing personal behavior or relationships are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because this abstract idea of a method of organizing human activity is implemented on a generic processor.  This processor is claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed element of a computer-implemented method and a processor to perform the implementation of a model and generation of statistical values are not a practical application of the abstract idea, but rather a mere application of computer technology to an otherwise abstract concept.  Additionally, the plan for installing overhead lines does not integrate the overhead lines into the claim functionality.  Rather, they are merely part of a plan that is presented.  The courts have determined that certain types of activity are well-understood, routine, and conventional functions as identified in MPEP § 2106.05(d).  One example is OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015), which held that gathering and analyzing statistics of human behavior is a well-understood, routine, and conventional activity.





Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection under 35 USC § 101 set forth in this Office action.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1,
obtaining a low-resolution estimate with a fixed geographic area, the low-resolution estimate indicating a number of adoptees of renewable assets in a specified time period, each renewable asset of the renewable assets capable of providing energy to the legacy electrical network; 
selecting a sample of customers based on the low-resolution estimate; implementing, using a processor, a statistical model to obtain a relative probability of adoption of the behavior by each of the sample of customers; 
implementing, using a processor, a statistical model to obtain a relative probability of adoption of renewable assets by each of the sample of customers;
generating, using the processor, a weighted random realization from the sample of customers, the weighted random realization being weighted based on the relative probability of adoption; 
iteratively implementing the selecting the sample of customers, the implementing the statistical model, and the generating the weighted random realization to obtain a set of the weighted random realizations; 
obtaining a first high spatial resolution estimate from the set of weighted random realizations based on a threshold range, the first high spatial resolution estimate being generated from a first subset of customers in the sample of customers, the first subset of customers located in a particular geographic location within the fixed geographic area, the first high spatial resolution estimate representing an increasing trend in the probability of adoption;
predicting a distribution of renewable asset adoption in the particular geographic location;
predicting distributions of the legacy electrical network in the particular geographic location based on the first high spatial resolution estimate; 
predicting disruptions and outages caused by renewable assets based on the predicted distribution of renewable asset adoption in the particular geographic location; and
presenting a roll-out plan for installing any number of overhead lines to be coupled to the legacy electrical network in the particular geographic location based on the first high spatial resolution estimate to and the predicted disruptions and outages caused by the renewable assets to reduce a risk of load caused by the renewable assets,
are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art is U.S. P.G. Pub. 2011/0131078 (hereinafter, Dennard), which discloses modeling a forecast of technology adoption, but does not disclose the weighted random realization or the iterative sampling with low-resolution estimate to generate a high spatial resolution estimate at the location of interest in the particular way of the instant claims.
Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623